               Case 3:20-mj-71432-MAG Document 6
                                               7 Filed 10/13/20
                                                       10/14/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MAYA KARWANDE (CABN 295554)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7256
 7        FAX: (415) 436-7234
          Maya.Karwande@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   NO. CR 20-MJ-71432
                                                      )
14           Plaintiff,                               )   STIPULATION TO CONTINUE DETENTION
                                                      )   HEARING TO OCTOBER 16, 2020 AND
15      v.                                            )   [PROPOSED] ORDER
                                                      )
16   NEGIE TONY FALLIS,                               )
                                                      )
17           Defendant.                               )
                                                      )
18

19           A detention hearing is currently set in the above captioned matter for October 14, 2020 at 10:30
20 AM. It is hereby stipulated by and between counsel for the United States and counsel for the defendant,

21 Negie Tony Fallis that the hearing set for October 14, 2020 be continued to October 16, 2020 at 10:30

22 AM. Defense counsel requests that hearing be continued to allow additional time for the preparation of

23 the pretrial services report.

24           The undersigned Assistant United States Attorney certifies that she has obtained approval from
25 counsel for the defendant to file this stipulation and proposed order.

26

27

28

     STIPULATION TO CONTINUE HEARING AND [PROPOSED] ORDER
     Case No. CR 20-MJ-71432                             v. 7/10/2018
              Case 3:20-mj-71432-MAG Document 6
                                              7 Filed 10/13/20
                                                      10/14/20 Page 2 of 2




 1         IT IS SO STIPULATED.

 2 DATED:         October 13, 2020                        /s/                  ___
                                                         Maya Karwande
 3                                                       Assistant United States Attorney

 4
     DATED:       October 13, 2020                        /s/                 ___
 5                                                       William Welch
                                                         Counsel for Defendant Negie Tony Fallis
 6

 7                                          [PROPOSED] ORDER

 8         Based upon the facts set forth in the stipulation of the parties and for good cause shown, the

 9 Court orders the detention hearing set for October 14, 2020 at 10:30 AM be continued to October 16,

10 2020 at 10:30 AM.

11         IT IS SO ORDERED.

12
           October 14, 2020
13 DATED: ___________________                                   ___________________________
                                                                Hon. Joseph C. Spero
14                                                              United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO CONTINUE HEARING AND [PROPOSED] ORDER
     Case No. CR 20-MJ-71432                             v. 7/10/2018
